Exhibit 4.1 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED: (I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE UNDER THE 1; OR (II) IN THE ABSENCE OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT REQUIRED UNDER THE 1; (III) UNLESS SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO RULE SENIOR SECURED PROMISSORY NOTE February 15, 2012 FOR VALUE RECEIVED, Tilden Associates, Inc., a corporation incorporated under the laws of the State of Delaware and located at 1501 Broadway, 27th Floor, New York, New York 10036 and Carrier Alliance Group, Inc., a corporation incorporated under the laws of the State of New York (together, the “Company”), hereby promise jointly and severally to pay to the order of Tilden International, Inc., a corporation incorporated under the laws of the State of Nevada and located at 300 Hempstead Turnpike, West Hempstead, New York 11552,or its successors or assigns (the “Holder”), the principal amount of Fifty Thousand and 00/100 United States Dollars (US$50,000.00) on the earlier of (the “Maturity Date”) (i) the date which the Company files the amended Current Report on Form 8-K disclosing the audited financials of Carrier Alliance Group, Inc. or (ii) April 15, 2012. 1.Payments of Principal. (a)Payment of Principal. The principal amount of this Note shall be paid to the Holder on the Maturity Date. (b)Payment of Interest. The principal amount of this Note shall accrue no interest provided that the Note is paid in full on the Maturity Date. (c)Payment of Default Interest. Upon the occurrence of an Event of Default (as defined below), the principal amount shall be immediately due and payable, and the Holder shall have the right to enforce its security interest pursuant to and in accordance with the terms and provisions of this Note. Following the occurrence and during the continuance of an Event of Default, the annual interest rate on this Note shall be the lower of the highest rate permitted by law or twelve percent (12%). (d)General Payment Provisions. All payments of principal and interest, if any, on this Note shall be made in lawful money of the United States of America by certified bank check or wire transfer to such account as the Holder may designate by written notice to the Company in accordance with the provisions of this Note.Whenever any amount expressed to be due by the terms of this Note is due on any day which is not a Business Day, the same shall instead be due on the next succeeding Business Day. For purposes of this Note, “Business Day” shall mean any day other than a Saturday, Sunday or a day on which commercial banks in the State of New York are authorized or required by law or executive order to remain closed. 1 (e)Optional Prepayment.At any time the Company may pre-pay this Note without penalty and, upon such prepayment in full, the Holder shall have no further rights under this Note. 2.Grant of Security.The Company hereby grants a first priority security interest, as that term is defined in the Uniform Commercial Code of New York (the “UCC”), in the Collateral (as such term is hereinafter defined), as security for the payment and performance of all the obligations of the Company under and in connection with this Note and the Share Exchange Agreement now or hereafter existing whether for principal, default interest, fees, expenses or otherwise (all such obligations of the Company are hereinafter collectively referred to as the “Secured Obligations”).The Company, as security for the Secured Obligations, hereby assigns, pledges, transfers and sets over unto the Holder and its successors and assigns, and hereby grants to the Holder a continuing security interest in, all of the Company’s right, title and interest in and to all of the Company’s now existing or hereafter acquired tangible and intangible properties, including, without limitation, a first lien on all present and future assets of the Company and its subsidiaries (including, but not limited to, each of the now existing or hereafter acquired assets described on Exhibit A hereto) (collectively hereinafter referred to as the “Collateral”). This Note shall create a continuing first priority security interest in the Collateral and shall (i) remain in full force and effect until payment in full of the Secured Obligations, (ii) be binding upon the Company, its successors and permitted assigns, and (iii) inure to the benefit of the Holder and its respective successors, transferees and assigns. This Note secures the payment and performance of all of the Secured Obligations and by its execution hereof, the Company authorizes the Holder to file any and all documents necessary or advisable to properly perfect a security interest in the Collateral, including, but not limited to, the filing of such UCC-1 Financing Statements with the Secretaries of State in any and all jurisdictions deemed advisable by Holder.Upon the payment in full of the Secured Obligations to the satisfaction of the Holder in its sole discretion, the security interest granted hereby shall terminate, all rights in and to the Collateral shall revert to the Company and the Holder shall duly file, at the expense of the Company, such UCC-3 Amendments necessary to terminate the Holder’s security interest. 3.Defaults and Remedies. (a)Events of Default.An “Event of Default”means: (i) a default for five (5) days in payment of principal on this Note; (ii) failure by the Company to comply with any material provision of this Note or in the Share Exchange Agreement, as set forth in such notice; (iii) the Company, pursuant to or within the meaning of any Bankruptcy Law (as defined herein): (A) commences a voluntary case; (B) consents to the entry of an order for relief against it in an involuntary case; (C) consents to the appointment of a Custodian (as defined herein) of it or for all or substantially all of its property; (D) makes a general assignment for the benefit of its creditors; or (E) admits in writing that it is generally unable to pay its debts as the same become due; or (iv) a court of competent jurisdiction enters an order or decree under any Bankruptcy Law that: (A) is for relief against the Company in an involuntary case; (B) appoints a Custodian of the Company for all or substantially all of its property; or (C) orders the liquidation of the Company, and the order or decree remains unstayed and in effect for sixty (60) days. “Bankruptcy Law” means Title 11, U.S. Code, or any similar Federal or state law for the relief of debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator or similar official under any Bankruptcy Law. 2 (b)Remedies.If an Event of Default occurs and is continuing, the Holder of this Note may declare all of this Note to be due and payable immediately and interest shall accrue on the outstanding principal amount from the Event of Default as provided in Section 1(c) above.The security interest created by this Note shall be enforceable if an Event of Default shall have occurred and be continuing and the Holder shall have, among other things, the following rights: a. subject to the limitations of Section 9-610 and 9-615 of the UCC (if applicable), to sell, assign, transfer and deliver at any time the whole, or from time to time any part, of the Collateral or any rights or interests therein, at public or private sale or in any other manner, at such price or prices and on such terms as the Holder may deem appropriate, and either for cash, on credit, for other property or for future delivery, at the option of the Holder, upon not less than 5 days’ written notice (which 5 day notice is hereby acknowledged by the Company to be reasonable) addressed to the Company at its last address on file with the Holder, but without demand, advertisement or other notice of any kind (all of which are hereby expressly waived by the Company).If any of the Collateral or any rights or interests therein are to be disposed of at a public sale, the Holder may, without notice or publication, adjourn any such sale or cause the same to be adjourned from time to time by announcement at the time and place fixed for sale, and such sale may, without further notice, occur at the time and place identified in such announcement.If any of the Collateral or any rights or interests therein shall be disposed of at a private sale, the Holder shall be relieved from all liability or claim for inadequacy of price.At any such public sale the Holder may purchase the whole or any part of the Collateral or any rights or interests therein so sold.Each purchaser, including the Holder should it acquire the Collateral, at any public or private sale shall hold the property sold free from any claim or right of redemption, stay, appraisal or reclamation on the part of the Company which are hereby expressly waived and released to the extent permitted by applicable law.If any of the Collateral or any rights or interests therein shall be sold on credit or for future delivery, the Collateral or rights or interests so sold may be retained by the Holder until the selling price thereof shall be paid by the purchaser, but the Holder shall not incur any liability in case of failure of the purchaser to take up and pay for the Collateral or rights or interests therein so sold.In case of any such failure, such Collateral or rights or interests therein may again be sold or not less than 5 days’ written notice as aforesaid; 3 b. in addition to the rights and remedies granted to it in this Note and in any other instrument or agreement securing, evidencing or relating to any of the Secured Obligations, the Holder shall have rights and remedies of a secured party under the UCC; and c. all cash proceeds received by the Holder in respect of any sale of, or other realization upon, all or any part of the Collateral shall be applied (after payment of any amounts payable to the Holder pursuant to this Note) in whole or in part by the Holder in accordance with the Note. (c)Holder Appointed Attorney-in-Fact.The Company hereby irrevocably appoints the Holder as the Company’s attorney-in-fact, with full authority in the name, place and stead of the Company, from time to time in the Holder’s discretion upon the occurrence and during the continuance of an Event of Default to take any action and to execute any document which the Holder may deem necessary or advisable to accomplish the purposes of this Note. (d)Non-Interference with Remedies; Specific Performance.The Company agrees that following the occurrence and during the continuance of an Event of Default it will not at any time pledge, claim or take the benefit of any appraisal, valuation, stay, extension, moratorium or redemption law now or hereafter in force in order to prevent or delay the enforcement of this Note, or the absolute sale of the whole or any part of the Collateral or the possession thereof by any purchaser at any sale hereunder, and the Company waives the benefit of all such laws to the extent it lawfully may do so.The Company agrees it will not interfere with any right, power or remedy of the Holder provided for in this Note now or hereafter existing at law or in equity or by statute or otherwise, or with the exercise or beginning of the exercise by the Holder of any one or more of such rights, powers or remedies. 4.Company Representations. (a) The Company represents and warrants that it has taken all action necessary to authorize the execution, delivery and performance of this Note; and upon execution and delivery, this Note shall constitute a valid and binding obligation of the Company. (b)The Company warrants and represents that it is the legal and beneficial owner of the Collateral free and clear of any lien, security interest, option or other charge or encumbrance except for the security interest created by this Note. The execution, delivery and performance of this Note does not conflict with or cause a breach or default, or an event that with or without the passage of time or notice, shall constitute a breach or default, under any agreement to which the Company is a party or by which the Company is bound. No consent is required for the Company to enter into and perform its obligations hereunder. 4 5.Lost or Stolen Note.Upon notice to the Company of the loss, theft, destruction or mutilation or assignment of this Note, and, in the case of loss, theft or destruction, of an indemnification undertaking by the Holder to the Company in a form reasonably acceptable to the Company and, in the case of mutilation, upon surrender and cancellation of the Note, the Company shall execute and deliver a new Note of like tenor and date and in substantially the same form as this Note. 6.Cancellation.After all principal and accrued interest, if any,at any time owed on this Note has been paid in full, this Note shall automatically be deemed canceled, shall be surrendered to the Company for cancellation and shall not be re-issued. The Company agrees and acknowledges that notwithstanding the exercise by the Holder of its right to unwind the transaction contemplated by the Share Exchange Agreement, this Note shall remain due and payable in accordance with the terms hereof. 7.Waiver of Notice.To the extent permitted by law, the Company hereby waives demand, notice, protest and all other demands and notices in connection with the delivery, acceptance, performance, default or enforcement of this Note. 8.Governing Law.This Note shall be construed and enforced in accordance with, and all questions concerning the construction, validity, interpretation and performance of this Note shall be governed by, the laws of the State of New York, without giving effect to provisions thereof regarding conflict of laws.Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction of the state and federal courts sitting in the State of New York for the adjudication of any dispute hereunder or in connection herewith or with any transaction contemplated hereby or discussed herein, and hereby irrevocably waives, and agrees not to assert in any suit, action or proceeding, any claim that it is not personally subject to the jurisdiction of any such court, that such suit, action or proceeding is brought in an inconvenient forum or that the venue of such suit, action or proceeding is improper.Each party hereto hereby irrevocably waives personal service of process and consents to process being served in any such suit, action or proceeding by sending by certified mail or overnight courier a copy thereof to such party at the address indicated in the preamble hereto and agrees that such service shall constitute good and sufficient service of process and notice thereof.Nothing contained herein shall be deemed to limit in any way any right to serve process in any manner permitted by law.EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 9.Indemnity and Expenses.The Company agrees: (a)To indemnify and hold harmless the Holder and each of its officers, directors, partners, employees, agents and affiliates from and against any and all claims, damages, demands, losses, obligations, judgments and liabilities (including, without limitation, attorneys’ fees and expenses) in any way arising out of or in connection with this Note; and 5 (b)To pay and reimburse the Holder upon demand for all costs and expenses (including, without limitation, attorneys’ fees and expenses) that the Holder may incur in connection with (i) the exercise or enforcement of any rights or remedies (including, but not limited to, collection) granted hereunder or otherwise available to it (whether at law, in equity or otherwise), or (ii) the failure by the Company to perform or observe any of the provisions hereof.The provisions of this Section shall survive the execution and delivery of this Note, the repayment of any or all of the principal owed pursuant hereto, and the termination of this Note. The failure to pay and reimburse the Holder pursuant to this section shall result in an Event of Default hereunder. 10.Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.The remedies provided in this Note shall be cumulative and in addition to all other remedies available under this Note, at law or in equity 11.Specific Shall Not Limit General; Construction.No specific provision contained in this Note shall limit or modify any more general provision contained herein.This Note shall be deemed to be jointly drafted by the Company and the Holder and shall not be construed against any person as the drafter hereof. 12.Failure or Indulgence Not Waiver.No failure or delay on the part of this Note in the exercise of any power, right or privilege hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of any such power, right or privilege preclude other or further exercise thereof or of any other right, power or privilege. 13.Notice.Notice shall be given to each party at the address indicated in the preamble hereto or at such other address as provided to the other party in writing. Notice shall be deemed to have been duly received: (a)If given by fax or email, when transmitted and the appropriate confirmation received, as applicable, if transmitted on a business day and during normal business hours of the recipient, and otherwise on the next business day following transmission; (b)If given by certified or registered mail, return receipt requested, postage prepaid, three business days after being deposited in the U.S. mail; and (c)If given by courier, messenger or other means, when received or personally delivered and, in any such case, addressed as indicated herein, or to such other addresses as may be specified by any party to the other party pursuant to notice given by such party in accordance with the provisions of this Section 12. [-Signature Page Follows-] 6 IN WITNESS WHEREOF, the Company has caused this Senior Secured Note to be executed on and as of the Issuance Date. TILDEN ASSOCIATES, INC. By: /s/ Name: Christopher Panzeca Title: Chief Executive Officer CARRIER ALLIANCE GROUP, INC. By: /s/ Name: Christopher Panzeca Title:
